DETAILED ACTION
This action is in response to the amendment filed 03/12/2021.  
Claims 41, 44-47, 49, 56, 60, 62 and 65-68 have been amended.
Claims 1-40 and 57-58 have been previously cancelled.
Claims 41-56 and 59-68 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Applicant’s arguments with respect to the rejection of claims 41-55 and 59-61 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more have been fully considered and are persuasive.  The rejection of claims 41-55 and 59-61 under 35 U.S.C. § 101 has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/12/2021, with respect to the rejection of claims 41-56 and 59-68 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive, in light of the amended claims.  The rejection of claims 41-56 and 59-68 under 35 U.S.C. §§ 102 and 103 have been withdrawn. 

Allowable Subject Matter
Claims 41-56 and 59-68 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 41 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A method for determining a security context for communication between a wireless device and a target network node at handover of the wireless device in a wireless network, wherein the method is performed by a network node or device other than the target node by obtaining a first information representative of the type of Radio Access Technology (RAT) of the target network node and second information representing properties, other that the type of RAT, of a target cell for the handover, wherein the first information does not represent the properties represented by the second information by the second information; and deriving and/or determining the security context based on the first information representative of the type of RAT.

The closest prior art discloses the following: 
3rd Generation Partnership Project; “Technical Specification Group Radio Access Network”; Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN) - 3GPP TS 36.300 (v14.4.0), discloses an overview and overall description of the E-UTRAN radio interface protocol architecture.  3 GPP TS 36.300 (v14.4.0) does not 

Han et al. (US Pat. 8,731,194) discloses a method of establishing security association during handover between heterogeneous networks in a radio access system before handover with a target base station included in a heterogeneous radio access network.  Hahn does not explicitly disclose the particular method for deriving a security context for communication between a wireless device and target network node at handover wherein the method is performed by a network node or device other than the target node in the precise manner disclosed by the Applicant’s claimed invention.

Wu et al. (US Pat. 10,728,757) discloses a security implementation method, apparatus, and system, to implement security protection in an inter-AMF handover scenario that attempts to improve security of a future mobile communication architecture, and satisfy user requirements.  Wu does not explicitly disclose the particular method for deriving a security context for communication between a wireless device and target network node at handover wherein the method is performed by a network node or device other than the target node in the precise manner disclosed by the Applicant’s claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492